           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

BRIAN AUSTIN
ADC #167150                                                     . PLAINTIFF

v.                       No. 5:19-cv-120-DPM

DARRELL GOLDEN, Warden,
Delta Regional Unit, ADC; and
LINDA DYKES, Deputy Warden,
Delta Regional Unit, ADC                                   DEFENDANTS

                                   ORDER
     The    Court      adopts     Magistrate   Judge    Ray's    unopposed
recommendation, NQ 6.      FED.   R. CIV. P. 72(b) (1983 addition to advisory
committee notes).       Austin's complaint will be dismissed without
prejudice for failure to state a claim.        This dismissal counts as a
"strike" for purposes of 28 U.S.C. § 1915(g).          An in forma pauperis
appeal from this Order and accompanying Judgment would not be
taken in good faith.    28 U.S.C. § 1915(a)(3).
     So Ordered.


                                    D .P. Marshall Jr.
                                    United States District Judge
